Case: 14-13229   Date Filed: 05/15/2015   Page: 1 of 6


                                                       [DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                           No. 14-13229
                       Non-Argument Calendar
                     ________________________

               D.C. Docket No. 5:14-cv-00202-HL-MSH

KENNETH L. INMAN,

                                                           Plaintiff-Appellant,

                               versus

STATE BAR OF GEORGIA,
WILLIAM P. SMITH, III,
Attorney,
ROBERT E. MCCORMACK,
Attorney,
PAULA J. FREDERICK,
Attorney,
CHRISTINA PETRIG,
Attorney, et al.,

                                                       Defendants-Appellees.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Georgia
                    ________________________

                            (May 15, 2015)
              Case: 14-13229     Date Filed: 05/15/2015    Page: 2 of 6


Before MARCUS, JULIE CARNES and FAY, Circuit Judges.

PER CURIAM:

      Kenneth Inman, a Georgia state prisoner serving a total life sentence for

felony murder and other offenses, appeals pro se the district court’s dismissal of

his civil rights Section 1983 complaint against the State Bar of Georgia (“State

Bar”), William P. Smith, III, Robert E. McCormack, Paula J. Frederick, Christina

Petrig, Howard Simms, Cliffton Woody, Joe Maccione, Paul Christian, Ray H.

Shouse, Terry Deese, and Laurens C. Lee. The case arises out of Inman’s claims

that his former defense attorneys, through an unlicensed investigator who

burglarized his house, leaked information to the district attorney’s office that lead

to Inman’s prosecution. He also claims that the State Bar held a hearing based on

his complaints about his counsel, but the State Bar’s counsel did not notify the

court in which his criminal case was pending about the alleged misconduct. The

district court dismissed the complaint for failure to state a claim, pursuant to the

Prison Litigation Reform Act (“PLRA”), 28 U.S.C. § 1915A(b)(1). On appeal,

Inman argues that: (1) the State Bar’s counsel violated his constitutional rights by

not reporting what they learned in its disciplinary hearing; (2) the state violated his

due process rights by using privileged information against him at trial, and

vindictively sought the death penalty against him; and (3) the state failed to




                                          2
              Case: 14-13229     Date Filed: 05/15/2015   Page: 3 of 6


prosecute the investigator in violation of his due process rights. After thorough

review, we affirm.

      A district court’s decision to dismiss for failure to state a claim under §

1915A is reviewed de novo, taking the allegations in the complaint as true. Boxer

X v. Harris, 437 F.3d 1107, 1110 (11th Cir. 2006). If a pro se appellant fails to

raise and develop an issue in an initial brief, he abandons that issue on appeal. See

Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (noting that although

pleadings filed by a pro se litigant are construed liberally, any issues not

meaningfully addressed in the initial brief are abandoned). We will not consider a

claim not raised before the district court, even where the appellant was proceeding

pro se below. See Miller v. King, 449 F.3d 1149, 1150 n.1 (11th Cir. 2006).

      The PLRA provides that “[t]he court shall review, before docketing, if

feasible or, in any event, as soon as practicable after docketing, a complaint in a

civil action in which a prisoner seeks redress from a governmental entity or officer

or employee of a governmental entity.” 28 U.S.C. § 1915A(a). Upon review, the

court must identify cognizable claims, or dismiss the complaint or any portions of

it that are frivolous, are malicious, fail to state a claim upon which relief may be

granted, or seek monetary relief from a defendant who is immune from such relief.

Id. § 1915A(b). A complaint is subject to dismissal for failure to state a claim if

the allegations, taken as true, show the plaintiff is not entitled to relief. Jones v.


                                          3
              Case: 14-13229     Date Filed: 05/15/2015   Page: 4 of 6


Bock, 549 U.S. 199, 215 (2007). The standards that apply to a dismissal under

Fed.R.Civ.P. 12(b)(6) apply to a dismissal under § 1915A(b)(1). See id. at 215-16.

      Section 1983 does not contain a statute of limitations; therefore courts must

select and apply the most analogous state statute of limitations to § 1983 claims.

Williams v. City of Atlanta, 794 F.2d 624, 626 (11th Cir. 1986). In Georgia, the

proper limitations period for all § 1983 claims is the two-year period set forth in

O.C.G.A. § 9-3-33 for personal injuries. Id. The statute of limitations does not

begin to run until the facts which would support a cause of action are apparent or

should be apparent to a person with a reasonably prudent regard for his rights.

Rozar v. Mullis, 85 F.3d 556, 561-62 (11th Cir. 1996).

      The Supreme Court has held that:

      in order to recover damages for allegedly unconstitutional conviction or
      imprisonment, or for other harm caused by actions whose unlawfulness
      would render a conviction or sentence invalid, a § 1983 plaintiff must prove
      that the conviction or sentence has been reversed on direct appeal, expunged
      by executive order, declared invalid by a state tribunal authorized to make
      such determination, or called into question by a federal court’s issuance of a
      writ of habeas corpus, 28 U.S.C. § 2254.

Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). Thus, “the district court must

consider whether a judgment in favor of the plaintiff would necessarily imply the

invalidity of his conviction or sentence; if it would, the complaint must be

dismissed unless the plaintiff can demonstrate that the conviction or sentence has

already been invalidated.” Id.


                                         4
              Case: 14-13229    Date Filed: 05/15/2015   Page: 5 of 6


      A private citizen has no judicially cognizable interest in the prosecution or

non-prosecution of another. Otero v. U.S. Att’y Gen., 832 F.2d 141, 141 (11th Cir.

1987).   A complaint fails to state a claim if it does not state with minimal

particularity how overt acts of a defendant caused a legal wrong. Douglas v.

Yates, 535 F.3d 1316, 1322 (11th Cir. 2008).

      In this appeal, Inman’s brief abandons his claims against his defense

attorneys, Maccione and Christian, and their investigator, Shouse. Timson, 518
F.3d at 874. He also asserts a vindictive prosecution argument that he did not

make below, but we will not entertain a claim brought for the first time on appeal.

See Miller, 449 F.3d at 1150 n.1.

      As for Inman’s claims arising from the State Bar disciplinary hearing and his

subsequent criminal trial, those events occurred in 2007 and 2008, so the district

court correctly determined that the claims were time-barred.       Inman filed his

complaint in 2014, long after the expiration of the relevant two-year statute of

limitations. Williams, 794 F.2d at 626. While Inman’s complaint made a passing

reference to newly discovered evidence, he did not describe the evidence or

explain why he could not have discovered it acting as a person with reasonably

prudent regard for his rights -- especially since the new evidence was apparently

the transcript of the State Bar disciplinary hearing, which was caused by Inman’s

own Bar complaint. Rozar, 85 F.3d at 561-62. In any event, as the district court


                                        5
               Case: 14-13229     Date Filed: 05/15/2015    Page: 6 of 6


concluded, even if his claim that prosecutors violated his constitutional rights by

engaging in prosecutorial misconduct was not time-barred, it was barred by Heck,

because the claim would necessarily imply the invalidity of his criminal

convictions, which have not been set aside. Heck, 512 U.S. at 486-87.

      Nor did the district court err in dismissing Inman’s claim that the failure to

prosecute the investigator violated his due process rights.           As we’ve well

established, Inman does not have a judicially cognizable interest in the prosecution

or non-prosecution of another.       Otero, 832 F.2d at 141.       Finally, as for his

argument about Assistant District Attorney Bobbit, Inman did not make any actual

allegations against her, so he did not state a claim against her. Douglas, 535 F.3d

at 1322. Even if we were to liberally construe the pleading to allege the same facts

against her as those alleged against the other defendants, his claim still fails for the

reasons we’ve already discussed.

      AFFIRMED.




                                           6